People v Davis (2021 NY Slip Op 01622)





People v Davis


2021 NY Slip Op 01622


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, TROUTMAN, AND BANNISTER, JJ.


298 KA 19-02246

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vBILLY T. DAVIS, DEFENDANT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF COUNSEL), FOR RESPONDENT. 

	Appeal from an order of the Monroe County Court (Vincent M. Dinolfo, J.), entered October 15, 2019. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). Contrary to defendant's contention, we conclude that his mental impairments do not warrant a downward departure (see People v Krembel, 150 AD3d 1702, 1703 [4th Dept 2017], lv denied 29 NY3d 916 [2017]).
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court